Citation Nr: 0903887	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to lead exposure.

2.  Entitlement to service connection for severe chronic pain 
of the lumbar spine, to include as secondary to lead 
exposure.

3.  Entitlement to service connection for residuals of 
prostate surgery, to include as secondary to lead exposure.

4.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to lead exposure or 
residuals of prostate surgery.

5.  Entitlement to loss of reproductive organ, to include as 
secondary to lead exposure or residuals of prostate surgery.

6.  Entitlement to service connection for emphysema, to 
include as secondary to lead exposure.




7.  Entitlement to service connection for chronic severe pain 
of the legs, ankles, and feet, to include as secondary to 
lead exposure.

8.  Entitlement to service connection for body lesions, to 
include as secondary to lead exposure.

9.  Entitlement to service connection for chronic hip pain, 
to include as secondary to lead exposure.

10.  Entitlement to service connection for sleep apnea, to 
include as secondary to lead exposure.

11.  Entitlement to service connection for a vision disorder, 
to include as secondary to lead exposure.

12.  Entitlement to service connection for fatigue claimed as 
weakness, to include as secondary to lead exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1954 to June 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.

In January 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  While the veteran's 
previous hearing before a hearing officer was apparently not 
transcribable due to technical problems, the veteran 
indicated that the January 2008 video-conference hearing 
would satisfy both his requests for a hearing before the 
Board and a hearing before a hearing officer at the RO.


FINDINGS OF FACT

1.  A respiratory disorder did not have its onset during and 
is not related to an in-service disease or injury.  

2.  Severe chronic pain of the lumbar spine did not have its 
onset during service and is not related to an in-service 
disease or injury.  

3.  Residuals of prostate surgery did not have its onset 
during service and is not related to an in-service disease or 
injury.

4.  Erectile dysfunction (ED) did not have its onset during 
service and is not related to an in-service disease or 
injury.  

5.  Loss of reproductive organ did not have its onset during 
service and is not related to an in-service disease or 
injury.  




6.  Emphysema did not have its onset during service and is 
not related to an in-service disease or injury.

7.  Chronic severe pain of the legs, ankles, and feet did not 
have its onset during service and is not related to an in-
service disease or injury.  

8.  A body lesion or other skin disorder did not have its 
onset during service and is not related to an in-service 
disease or injury.

9.  A hip disorder did not have its onset during service and 
is not related to an in-service disease or injury.  

10.  Sleep apnea did not have its onset during service and is 
not related to an in-service disease or injury.

11.  A vision disorder did not have its onset during service 
and is not related to an in-service disease or injury.  

12.  There is no current diagnosis of a disability manifested 
by fatigue claimed as weakness that has been related to 
active service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

2.  Severe chronic pain of the lumbar spine was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Residuals of prostate surgery were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  ED was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

5.  Loss of reproductive organ was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

6.  Emphysema was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

7.  Chronic severe pain of the legs, ankles, and feet was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

8.  Body lesions or other skin disorders were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

9.  A hip disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

10.  Sleep apnea was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

11.  A vision disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 4.9 
(2008).

12.  A disability manifested by fatigue claimed as weakness 
was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a December 2005 
letter advised the veteran of the evidence necessary to 
substantiate his claims for service connection and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claims were thereafter denied in the rating 
decision of February 2006, the December 2006 statement of the 
case, and August 2007 supplemental statements of the case.  
The veteran was also provided with notice on the issues of 
establishing a disability rating and effective dates in April 
2006, September 2006, and February 2007, at which time he was 
provided additional notice under the VCAA.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA treatment records.  There is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  While there is an indication that 
service treatment records are missing from the record, it has 
been determined that this is a fire-loss case and that 
additional efforts to obtain service treatment records would 
be futile.  Although the Board has considered remanding the 
claims for an examination and etiological opinion, the Board 
does not find that the VCAA requires that the Board take such 
action.  More specifically, the record does not reflect 
current evidence of any disability manifested by fatigue, 
there is no evidence that the veteran actually had lead 
poisoning during service and the veteran himself denies that 
any doctor has attributed any of his claimed disabilities to 
lead poisoning, there is no evidence of relevant treatment 
during service, and there is no documented post-service 
treatment for any of his claimed disabilities until December 
1982 or complaints of continuity of symptomatology since 
service.  Of note, the veteran testified that he was never 
told that he had lead poisoning, or any symptoms thereof, by 
a doctor.
Thus, the Board finds that further etiological examination is 
not required as to these claims under any of the criteria 
found in 38 C.F.R. § 3.159(c)(4) (2008).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 





II.  Service Connection 

At his separation examination in March 1958, while it was 
noted that the veteran's complaints included moderate 
cramping in his legs at night, and that he fainted on one 
occasion when he was hospitalized for influenza, there were 
no other relevant complaints or diagnoses.  In fact, a March 
1958 medical board determined that there were no diseases 
found on examination.  

At the time of his separation examination in March 1958, the 
veteran's uncorrected distant vision was 20/25 on the right 
and 20/20 on the left.  

The veteran's DD Form 214 indicates that the veteran's 
military specialty during his service with the U.S. Air Force 
was plumber.  

Relevant post-service VA treatment records over the period of 
December 1982 to August 2007 reflect that in December 1982, 
the veteran complained of dyspnea with climbing stairs for 
the previous three weeks.  The impression was rule out 
pulmonary disease.  In February 1983, he complained of 
dyspnea, especially with exertion, since December 1982.  
Spirometry was reportedly normal with the exception of 
increased diffusion capacity of carbon monoxide (DLCO) and 
symptoms were considered not inconsistent with cardiac 
origin.  In May 1989, the veteran complained of a cold the 
previous week.  The assessment was chronic obstructive 
pulmonary disease (COPD)/bronchitis.  In March 1993, the 
veteran complained of a full body rash over the previous 
month.  He exhibited persistent scales and plaques on his 
trunk and extremities, which were found to be clinically 
consistent with pityriosis rosea and determined on biopsy to 
reflect spongiotic dermatitis.  There was also an impression 
of xerosis.  The last treatment of any skin disability was in 
June of 1993, at which time examination revealed follicular 
pustules and papules on the trunk of his body.  Between 
August 1994 and October 1995, the veteran was evaluated 
periodically for allergic rhinitis.  In October 1996, the 
impression was dyspnea probably secondary to COPD.  




In April 1997, clinical evaluation revealed a cataract of the 
right eye.  In March 1998, biopsy of the prostate was found 
to reveal diffusely infiltrating adenocarcinoma of the 
prostate.  In April 1998, bone imaging revealed findings that 
could be degenerative.  The impression was abnormality of the 
left hip.  In April and August 1998, the veteran complained 
of intermittent lower back pain.  In November 1998, the 
veteran reported that he developed a "fainting spell" the 
previous night.  The impression was orthostatic hypertension.  

In December 1998, the assessment included cancer of the 
prostate and history of smoking and COPD.  

In March 2005, it was noted that the veteran's past medical 
history included prostatectomy in 1999.  In September 2005, 
the veteran complained of pain in the back of his calves with 
walking short distances over the previous year.  He also 
complained of worsening right hip and lower back pain, and 
some occasional dizziness for many years.  He also had some 
dyspnea.  There was no diagnosis of any hip disorder.  
Subsequent records also reflect no complaints or treatment of 
a vision disorder or disorder manifested by fatigue.  In 
February 2006, Doppler studies were interpreted to reveal 
moderate arterial occlusive disease with indices in the 
claudication range.  

In July 2006, the veteran provided excerpts from various 
articles noting a relationship between various diseases and 
lead poisoning as a result of activities associated with the 
occupation of plumber.  

In the December 2006 statement of the case, it was noted that 
during his personal hearing in July 2006, the veteran 
testified that he worked as a plumber during military service 
and was exposed to lead.  With respect to respiratory 
problems and emphysema, he reported that he went to a doctor 
during service because of respiratory problems and was told 
that he had a virus.  He said that he was first diagnosed 
with respiratory problems approximately 10 years after 
service.  Concerning his back, he stated that he fell down 
steps during service and injured his back, but did not seek 
treatment.  He said that he was treated for his back by a 
private doctor in 1962 but could not remember his name.  

The veteran further testified that he was diagnosed as having 
prostate cancer in 1997 and could not remember seeking 
treatment for ED, loss of a reproductive organ, or prostate 
problems during service.  He had never had children.  He 
believed that the disability of his legs, ankles, and feet 
were due to walking during service and falling down some 
steps.  He did not seek treatment during service; he first 
sought treatment for his legs, ankles, and feet in 1993 but 
could not remember the doctor's name.  The veteran also 
testified that he had a rash during service and was given 
cream.  He could not remember when he first sought treatment 
for this condition after service.

With respect to his hips, the veteran testified that he was 
given pain medication during service and was treated for 
arthritis of the hips at the Cleveland General Hospital and 
University Medical Center.  He was asked to provide 
authorization so that VA could obtain these records, but no 
authorization was received.  The veteran also testified that 
he given pills during service and has not been prescribed a 
continuous airway pressure machine (CPAP).  He said that he 
was hit in the eye with a football during service and that 
this caused vision problems.  He could not remember when he 
first sought treatment for this condition following service.  
Finally, with respect to fatigue, the veteran testified that 
he was tired during military service and was given sleeping 
pills.  

At his hearing in July 2006, the veteran was asked whether he 
had ever been tested for lead poisoning or told by a doctor 
that his claimed disabilities were due to lead poisoning and 
he replied that he had not.  

VA treatment records from May to August 2007 reflect that 
examination of the skin revealed no lesion or rashes, and the 
veteran specifically denied any general fatigue or weakness.  
These records do reflect treatment for swelling of the legs, 
ankles, and feet as a result of deep vein thrombosis, and 
diagnoses of mild degenerative changes of the spine, COPD, 
and sinusitis.  




At the veteran's hearing before the Board in January 2008, 
the veteran testified that a couple of in-service 
hospitalizations may have been related to his development of 
a respiratory disorder, however, he primarily believed that 
he developed his claimed disabilities as a result of being a 
plumber during service (transcript (T.) at pp. 4-5).  He 
denied that any doctor had told him that he had had lead 
poisoning, demonstrated symptoms of lead poisoning, or that 
any of his claimed disabilities could be attributed to lead 
poisoning (T. at p. 5).  He believed that he had received a 
diagnosis of arthritis with respect to his joint complaints 
(T. at p. 9).  He also noted that he would sometimes have 
dizzy spells (T. at p. 12).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
arthritis or malignant tumors become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Here, turning first to the claim for service connection for 
fatigue claimed as weakness, although the veteran claims that 
he has disability manifested by fatigue that is related to 
his exposure to lead during service as a plumber, with the 
exception of a fainting spell attributed to influenza, the 
available service treatment records do not reflect any 
relevant complaints or treatment.  In fact, VA treatment 
records from May and June 2007 reflect that the veteran 
specifically denied any general fatigue or weakness.

Thus, as there are no current findings or diagnoses of 
disability manifested by fatigue claimed with weakness, the 
Board finds that the veteran's claims for service connection 
for fatigue claimed with weakness must be denied.  With 
respect to the requirement of a current disability, under the 
basic statutory framework and the case law, it is clear that 
a fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, as the determination of current disability is 
also based on the existence of a current disability at the 
time of adjudication as opposed to any point during the 
pendency of the claim (Chelte v. Brown, 10 Vet. App. 268 
(1997)), the Board finds that the veteran's specific denial 
of any problems with fatigue/weakness in May and June 2007 
and the lack of current evidence of relevant disability with 
respect to this claim requires that the veteran's claim for 
service connection for fatigue claimed with weakness, to 
include as secondary to lead exposure, be denied on the basis 
of no current disability.  In addition, as a layperson, the 
veteran is unable to say whether he currently has a 
disability manifested by fatigue/weakness.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The claim is 
additionally deficient in other important respects, as noted 
below.  

With respect to the remaining claims for service connection, 
as a result of medical evidence of COPD, allergic 
rhinitis/sinusitis, degenerative changes of the spine/hip, 
prostate cancer, lower extremity claudication, and right eye 
cataracts, the Board will 



give the veteran the benefit of the doubt, and conclude that 
the requirement of current disability has been met with 
respect to each of these claims.

However, as has been made clear to the veteran during the 
pendency of these claims, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
active service or, in the case of arthritis and malignant 
tumors, during a period of one year following service.  In 
this regard, with the exception of cramping of the legs and 
fainting attributed to a bout with influenza while in the 
hospital, service treatment records do not reflect any 
relevant complaints or treatment, and the veteran's medical 
board in March 1958 did not reveal the presence of any 
disease.  In addition, the veteran himself denies any 
treatment for a respiratory disorder until ten years after 
service, and post-service treatment records do not document 
the treatment of any relevant complaint or disability until 
December 1982 (respiratory problems).  In fact, post-service 
treatment records do not reflect any complaints or treatment 
of a skin disorder until 1993, a cataract of the right eye 
until 1997, biopsy evidence of prostate cancer until 1998, 
degeneration of the veteran's left hip until 1998, pain in 
the lower legs until 2005, and degenerative changes of the 
lumbar spine until 2006.  The veteran has not reported 
continuity of symptoms since service.  

As discussed above, with a few minor exceptions, the service 
treatment records do not document complaints or treatment for 
any of the veteran's claimed disabilities and no disease was 
found at the time of the March 1958 medical board.  There is 
also no documented treatment of any relevant disability until 
December 1982, over 24 years after the veteran discharge from 
active service.  While the veteran primarily claims he 
developed his claimed disabilities as a result of his 
exposure to lead during service as a plumber, he has 
acknowledged that there is no competent medical evidence that 
he has lead poisoning and/or that any of his claimed 
disabilities are attributable to lead poisoning.  The Board 
would also like to point out that his proffered articles that 
generally link certain diseases to lead poisoning that may be 
associated with the activities of a plumber, it has long been 
held that general articles are insufficient without specific 
and supporting competent medical evidence.  Medical text 
evidence must "not simply provide speculative generic 



statements not relevant to the veteran's claim."  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Instead, the evidence, 
"standing alone," must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate a 
connection between service incurrence and present injury or 
condition).  And again, the veteran testified that he was 
never told that he had lead poisoning, or any symptoms 
thereof, by a doctor.

Additionally, to the extent the veteran may be claiming 
visual disability other than may be associated with his right 
eye cataract, regulations provide that refractive error of 
the eye is not a disability for VA benefits purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2008).  

There is no competent medical evidence of record showing that 
a respiratory disorder, severe chronic pain of the lumbar 
sine, residuals of prostate surgery, ED, loss of reproductive 
organ, emphysema, chronic severe pain of the legs, ankles, 
and feet, body lesions, a hip disorder, sleep apnea, a vision 
disorder, and disability manifested by fatigue claimed as 
weakness are related to service, or in the case of arthritis 
and malignant tumors, to a period of one year following 
service.  It has also been held that the veteran's lay 
assertions with respect to issues of medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In conclusion, in addressing the evidence in favor and 
against these claims, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for a respiratory disorder, severe chronic pain of 
the lumbar sine, residuals of prostate surgery, ED, loss of 
reproductive organ, emphysema, chronic severe pain of the 
legs, ankles, and feet, body lesions, a hip disorder, sleep 
apnea, a 



vision disorder, and disability manifested by fatigue claimed 
as weakness, to include as secondary to lead exposure.  


ORDER

Entitlement to service connection for a respiratory disorder; 
severe chronic pain of the lumbar spine; residuals of 
prostate surgery; erectile dysfunction; loss of reproductive 
organ; emphysema; chronic severe pain of the legs, ankles, 
and feet; body lesions; chronic hip pain; sleep apnea; a 
vision disorder; and fatigue claimed as weakness is denied.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


